DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-9, 12, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiles et al (U.S. 6,990,228 B1).
Regarding claim 1, Wiles et al teaches a method of colorizing a three-dimensional (3D) point (Figs. 7, 8, and 18, and related descriptions), the method comprising: 
              voxelizing 3D points including the 3D point into voxels such that a voxel of the voxels including the 3D point includes a voxel subset of the 3D points (Fig. 7, S151-S154; column 10, lines 9-16, “At step S151, the CPU 22 divides a volume or space containing the initial voxel space into cubic or right-parallelopipedal voxels arranged in a close-packed array. The CPU 22 then discards at step S152 any voxels lying outside the boundary of the determined initial voxel volume. At step S153, the CPU 22 discards any voxels through which the boundary of the initial voxel volume passes and at step S154 stores the remaining voxels as the initial voxel space.”); 
              projecting the voxel subset to respective image spaces of first and second images used to generate the 3D points (column 11, line 53-column 12, line 8, “This technique means that each surface voxel is checked against each image in each voxel sweep. The images in which a voxel is visible will, however, be at least partly determined by the geometric arrangement of the camera positions at which the images were recorded.” “At step S210 in FIG. 14a, the CPU 22 tests the voxel against each of the images in turn to determine whether the voxel should be retained or sub-divided.” Column 12, lines 44-49, “If the answer at step S43 is no, then in step S47 the CPU projects each of the eight corners of the voxel under test into the image to identify the pixel patch corresponding to that voxel.”); and
              associating a color value, determined based on a respective number of pixels of the first and second images to which the voxel subset projects, with the 3D point (column 12, lines 54-63, “The CPU 22 determines the colour of the pixel patch by summing the respective numbers (each between zero and 255 for each colour in this example) associated in its memory with the different pixels forming the patch and dividing that sum by the number of pixels in the pixel patch to determine the colour (where all the pixels are the same colour) or the average colour of the pixel patch. This colour is then stored in the memory 22a by the CPU 22 for that voxel and that image m.”).
Regarding claim 2, Wiles et al teaches further comprising identifying a first pixel in the first image to which the 3D point points projects and a second pixel in the second image to which the 3D point projects (column 12, lines 5- 8, “At step S210 in FIG. 14a, the CPU 22 tests the voxel against each of the images in turn to determine whether the voxel should be retained or sub-divided.”).
Regarding claim 5, Wiles et al teaches wherein associating the color value with the 3D point further includes determining a first brightness value for the first pixel and a second brightness value for the second pixel (column 23, lines 50-58, “1.2.1 Create Grey Scale Image. The corner detection method works on grey scale images. For colour images, the colour values are first converted to floating point grey scale values using the formula: grey_scale=(0.3 x red)+(0.59 x green)+(0.11 x blue)  A-1 This is the standard definition of brightness as defined by NTSC and described in Foley and van Dam.”).
Claims 8-9 and 12 recite a system for colorizing a three-dimensional (3D) point, the system comprising: a memory include a 3D point set stored thereon; processing circuitry coupled to the memory, the processing circuitry configured to the operations as shown in claims 1-2 and 5.  Wiles et al teaches a system for colorizing a three-dimensional (3D) point, the system comprising: a memory include a 3D point set stored thereon; processing circuitry coupled to the memory, the processing circuitry configured to the operations as shown in claims 1-2 and 5 (Fig. 2, CPU 22, Memory 22a. Also see rejection of claims 1-2 and 5 above.).  
Claims 15-16 and 19 recite at least one non-transitory machine-readable medium including instructions that, when executed by a machine, cause the machine to perform operations for colorizing a three-dimensional (3D) point, the operations as shown in claims 1-2 and 5.  Wiles et al teaches at least one non-transitory machine-readable medium including instructions that, when executed by a machine, cause the machine to perform operations for colorizing a three-dimensional (3D) point, the operations as shown in claims 1-2 and 5 (Fig. 2, mass storage medium 25, CPU 22, Memory 22a. Also see rejection of claims 1-2 and 5 above.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 6-7, 10-11, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al, as applied to claims 2, 5, 9, 12, 16, and 19 above, and in view of Loop (U.S. 9,984,498 B2).
Regarding claim 3, Wiles et al remains as applied to claim 2 above. However, Wiles et al does not explicitly teach wherein associating the color value with the 3D point further includes determining a first weight for a first color value of the first pixel based on the number of pixels of the first image to which the voxel subset projects and a second weight for a second color value of the second pixel based on the number of pixels of the second image to which the voxel subset projects.
Loop, in the same field of endeavor, teaches determining a first/second weight for a first/second color value of the first/second pixel based on the contribution of the first/second image to which the voxel subset projects (column 3, lines 51-54, “In some embodiments, the presenting module 108 may draw the output voxels to a render target and shade the target as a weighted combination of their projections into a set of calibrated RGB images.” Column 12, lines 37-39, “The computing system 102 may texture voxel splats by weighting the contribution of the voxel's projection into each of the color images.”). Since counting the number of “contributing” pixels is the simplest way to calculate the contribution of the respective image to the voxel, the combination of Wiles and Loop would suggest the claimed feature. That is, using the number of pixels of the first/second image to which the voxel subset projects as contribution/weighting factor to determine a first/second weight for a first/second color value of the first/second pixel, a implemented software component may be added to Wiles et al. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as show in Wiles et al and Loop, wherein associating the color value with the 3D point further includes determining a first weight for a first color value of the first pixel based on the number of pixels of the first image to which the voxel subset projects and a second weight for a second color value of the second pixel based on the number of pixels of the second image to which the voxel subset projects. 
Regarding claim 4, the combination of Wiles et al and Loop would suggest the method of claim 3, wherein associating the color value with the 3D point further includes determining the color value as a weighted combination of the first and second color values based on the first and second weights (Loop: Column 12, lines 37-39, “The computing system 102 may texture voxel splats by weighting the contribution of the voxel's projection into each of the color images.”).
Regarding claim 6, the combination of Wiles et al and Loop would suggest the method of claim 5, wherein associating the color value with the 3D point further includes determining a third weight for a first color value of the first pixel based on the first brightness value and a fourth weight for a second color value of the second pixel based on the second brightness value. The proposed weighting computation for claim 3 may be applied to the color brightness/grey scale as in Wiles et al (see claim 5). The rationale of the combination for claim 3 is incorporated herein.
Regarding claim 7, the combination of Wiles et al and Loop would suggest the method of claim 6, wherein associating the color value with the 3D point further includes determining the color value as a weighted combination of the first and second color values based on the third and fourth weights (Loop: Column 12, lines 37-39, “The computing system 102 may texture voxel splats by weighting the contribution of the voxel's projection into each of the color images.” Weighting may be applied to color brightness/grey scale.).
Claims 10-11 and 13-14 recite a system for colorizing a three-dimensional (3D) point, the system comprising: a memory include a 3D point set stored thereon; processing circuitry coupled to the memory, the processing circuitry configured to the operations as shown in claims 3-4 and 6-7.  The combination of Wiles et al and Loop would suggest a system for colorizing a three-dimensional (3D) point, the system comprising: a memory include a 3D point set stored thereon; processing circuitry coupled to the memory, the processing circuitry configured to the operations as shown in claims 3-4 and 6-7 (Fig. 2, CPU 22, Memory 22a. Also see rejection of claims 3-4 and 6-7 above.).  
Claims 17-18 and 20 recite at least one non-transitory machine-readable medium including instructions that, when executed by a machine, cause the machine to perform operations for colorizing a three-dimensional (3D) point, the operations as shown in claims 3-4 and 7.  The combination of Wiles et al and Loop would suggest at least one non-transitory machine-readable medium including instructions that, when executed by a machine, cause the machine to perform operations for colorizing a three-dimensional (3D) point, the operations as shown in claims 3-4 and 7 (Fig. 2, mass storage medium 25, CPU 22, Memory 22a. Also see rejection of claims 3-4 and 7 above.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other documents in Form 892 are relevant to the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613